Citation Nr: 1502506	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo and equilibrium problems, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for a skin disorder, including acne and eczema, has been raised by the record in the December 2014 written brief presentation submitted by the Veteran's representative.  This issue has not been adjudicated by the RO.  Therefore, the board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).


REMAND

The Veteran is seeking service connection for a disability manifested by vertigo and equilibrium problems.  He contends that this condition either began during his military service or was caused or permanently aggravated by his service-connected disabilities.

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Pursuant to the Board's September 2014 remand, the RO was instructed to request a supplemental medical opinion addressing whether any disability manifested by dizziness and disequilibrium was aggravated by the Veteran's service-connected disabilities, including adhesive otitis media, with bilateral hearing loss and tinnitus.

In November 2014, a supplemental medical opinion was obtained which concluded that the Veteran's dizziness and disequilibrium were not caused or aggravated by his service-connected left otitis media in 1955, with bilateral hearing loss and tinnitus.  In support of this opinion, the examiner indicated that medical literature relating to hearing loss and tinnitus were reviewed.  The opinion did not state whether the examiner reviewed medical literature related to the Veteran's service-connected adhesive otitis media.  

In December 2014 written brief presentation, the Veteran's representative submitted a statement which argues that vertigo and dizziness can be a consequence of chronic otitis media, along with medical articles in support of this point.

Under the circumstances of this case, a supplemental medical opinion must be obtained.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a supplemental medical opinion addressing the etiology of the Veteran's disability manifested by dizziness and disequilibrium.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

After a review of the evidence of record, the examiner must provide an opinion as to: whether the Veteran's disability manifested by dizziness and disequilibrium was (a) caused, or (b) aggravated by his service-connected adhesive otitis media with bilateral hearing loss, and tinnitus. 

In rendering this opinion, the examiner must consider recent medical literature as to the effects of the Veteran's service-connected disabilities, including adhesive otitis media with bilateral hearing loss and tinnitus.  The examiner must review and consider the medical articles submitted by the Veteran's representative in December 2014.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

